Citation Nr: 0024520	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation due to loss 
of use of the right foot.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1966 until September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998, from 
the Nashville, Tennessee, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to special monthly compensation based on loss of use of right 
foot/leg.  The RO also denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  

The veteran presented testimony at a personal hearing before 
the Board in September 1999 at which time he submitted 
additional evidence.  The Board remanded the case in January 
2000 for additional development and for the RO to review the 
evidence submitted at the hearing.  The purpose of this 
remand has been met.

The veteran, through his representative, has raised a claim 
of entitlement to service connection for depression secondary 
to his back disability.  This issue is referred to the 
regional office for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Service connection has been established for postoperative 
residuals of herniated nucleus pulposus of the lumbosacral 
spine with radiculopathy, rated as 60 percent disabling; 
spondylosis of the cervical spine rated as 10 percent 
disabling; tinnitus, rated as ten percent disabling; 
bilateral high frequency hearing loss, rated as zero percent 
disabling and for tinea cruris and papulosquamous eruptions, 
rated as zero percent disabling.  The veteran has been in 
receipt of a total rating based on individual unemployability 
due to service-connected disabilities since November 1986.

3.  The preponderance of the medical evidence shows that the 
veteran's feet are normal and nearly identical in appearance; 
that his toes can be flexed and extended; and that there is 
no ankylosis of the right knee or right foot, complete 
paralysis of the common peroneal nerve with footdrop, 
shortening of the right lower extremity by at least 3 1/2 
inches, or trophic or circulatory disturbances.  Right foot 
pain is in or at the skin and attributed to the veteran's 
service-connected back disability.  

4.  The competent and probative evidence shows that the 
remaining effective function of the veteran's right foot 
would not be equally served by an amputation stump with use 
of a prosthesis.  

5.  Service-connected disabilities have not rendered the 
veteran bedridden or so helpless that he is unable to perform 
self care tasks or protect himself from the hazards incident 
to his daily environment without care or assistance of 
another person on a regular basis. 

6.  Service connected disabilities have not caused the 
veteran to be permanently housebound. 






CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation on 
account of loss of use of the right foot are not met.  38 
U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. § 3.350 (1999).

2.  The requirements for special monthly compensation on 
account of the veteran's need for the regular aid and 
attendance of another person, or at the housebound rate are 
not met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. §§ 
3.350, 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran is seeking additional monthly compensation based 
on the loss of use of his right foot, and on the need for 
regular aid and attendance or on account of housebound 
status.  He contends, in essence, that because of his 
service-connected disabilities, he is requires the assistance 
of another person to help with daily hygiene and the 
activities of daily living.  Service connection is in effect 
for postoperative residuals of herniated nucleus pulposus of 
the lumbosacral spine with radiculopathy, rated as 60 percent 
disabling; spondylosis of the cervical spine rated as 10 
percent disabling; tinnitus, rated as ten percent disabling; 
bilateral high frequency hearing loss, rated as zero percent 
disabling; and for tinea cruris and papulosquamous eruptions, 
rated as zero percent disabling.  The veteran is in receipt 
of a total rating for individual unemployability due to 
service-connected disabilities effective since November 1986.

At the time of a VA orthopedic examination in May 1993 the 
examiner diagnosed residuals of herniated nucleus pulposus at 
L5-S1 with radicular symptoms.  He noted that the veteran was 
able to maintain balance and thought that such would be 
helped with a cane or crutch.  The examiner further opined 
that there was "no reason why he couldn't propel himself and 
that with the aid of a walker he should be able to ambulate 
short distances as long as he could rest in between. 

When the veteran was hospitalized by VA in February 1995 for 
gastrointestinal problems, physical examination revealed no 
peripheral edema of the lower extremities, present distal 
pulses and an absent right ankle jerk.  

VA outpatient treatment records show that when the veteran 
was seen in July 1995 he reported a decrease in depression 
with medication and that he had been more socially active, 
attending Parents Without Partners, and more "physically 
active in yard, etc."  In September 1995 it was noted that 
he continued to feel better emotionally but complained of 
increased pain secondary to overexertion.  In December 1995 
it was noted that he had been able to drive to Ohio to see 
his family over Thanksgiving in spite of increasing pain, the 
location of which was not specified.  It was noted in 
February 1996 that the veteran was having increased social 
activity and was meeting acquaintances for coffee, etc.  
Later that month he reported worsening left leg pain and 
abdominal pain and swelling.   

The veteran was afforded a VA examination in May 1996.  His 
complaints were of increased sensitivity in both legs, lower 
back pain, right shoulder pain and pain in the colon.  On 
spinal examination the veteran complained, in part, of pain 
radiating down the right leg and over the dorsum of the foot 
since back surgery in 1984.  He also stated that he had 
noticed a clawfoot deformity on the right.  It was noted, 
additionally, that he had left lower quadrant abdominal pain 
that was affecting his left leg with some pain.  The veteran 
reported hypersensitivity to light touch and from the 
pressure of clothes and bedclothes (area not identified).  It 
was noted that he could walk about 50 feet but reportedly 
could not do so after being up for several hours.  He used a 
scooter much of the time and could drive a modified 
automobile.  On examination the veteran could stand without 
difficulty, walk to a table and flex the spine to 80 degrees 
and bend laterally to 35 degrees with minimal pain.  He could 
sit with the legs in the 90 degree position and complained of 
only minimal pain in the sacroiliac area bilaterally.  Knee 
jerks were 2+ and he complained of pain when the knees were 
tapped.  He also reported pain on dorsiflexion of both 
ankles.  Both ankle jerks were absent but there was no 
atrophy of either leg.  There was trace edema at the right 
ankle.  The veteran complained of pain with light touch and 
pressure on the entire right lower extremity and an inability 
to distinguish between light touch and pinprick.  
Discrimination between pinprick and light touch was present 
in the left lower extremity.  A mild right clawfoot deformity 
was noted.  

In September 1997, it was noted that the veteran walked to 
the clinic and in November 1997 he presented for treatment 
without his scooter or cane.  On the latter occasion it was 
noted that he had been receiving injections in his back that 
had helped to relieve low back pain.  Additionally, records 
dated in 1997 reflect that the veteran continued to have 
abdominal pain. 

The veteran was afforded a formal VA spinal examination in 
March 1998.  The examiner indicated that the medical records 
had been thoroughly reviewed.  The veteran provided a medical 
history and described the symptoms he experienced.  It was 
noted he used a wheelchair at home when cooking his meals and 
that his leg had hurt so much that he once was going to blow 
it off.  He related that he lived alone and could sit up for 
approximately two hours but by the end of that time, his 
right leg would begin to swell which increased the pain.  He 
reportedly used a recliner most of the time.  He could drive 
a car by using his left leg and could use his right leg for 
balance.  He also reported that he walked inside the house 
for short distances.  It was noted that he used strong 
medication (Percocet) for pain, and, according to the 
veteran, at times he would take four pills at one time and 
the medication still would not relieve his pain sufficiently.  
The examiner noted that the medicine must help or the veteran 
would not be taking it.   

On examination, the veteran was noted to complain of severe 
pain when lying on the examining table but it cleared within 
several minutes.  There was tenderness of the right lower 
extremity to touch.  There was tenderness on palpation of the 
back and absent patellar and ankle reflexes.  No abnormality 
of the right foot was noted, although the veteran reported 
that spasms occurred occasionally.  The posterior tibial and 
the dorsalis pedis pulses were present.  The right ankle was 
5/8 inch larger than the left and described as swollen.  
Palpation of the foot produced a complaint of severe pain on 
the lateral aspect along the course of the sciatic nerve and 
to a lesser extent on the medial aspect.  The examiner noted 
that the veteran was in an electric cart, which he operated.  
It was also noted that the veteran was able to turn over and 
back again on the examining table with pain. 

The pertinent diagnoses were herniated nucleus pulposus 
L5/S1; failed post operative diskectomy L5/S1 with severe 
radiculopathy on the right lower extremity associated with 
hypersensitivity; and marked limitation of motion of the 
right lower extremity secondary to severity of pain with 
essential loss of use of the foot and lower extremity due to 
the severity of his pain.  

The examiner's response to questions posed was that the 
veteran's right foot itself was not impaired but that [t]he 
right lower extremity which includes the foot is impaired 
because of the severity of his pain secondary to his back 
condition."  The examiner further commented: "The loss of 
use of the right lower extremity is essentially due to the 
back condition which has caused the severity of the pain 
which prevents the veteran from moving the right lower 
extremity enough to keep it from swelling and the swelling 
causes increasing pain, therefore, the total right lower 
extremity loss of use secondary to the back condition would 
be the proper diagnosis."

At the veteran's personal hearing in September 1999, he 
submitted six lay statements written in September 1999 from 
people who indicated that they assisted him in various ways.  
J.P. wrote that she cleaned the veteran's house as he was 
unable to do so and occasionally cooked for him.  A joint 
statement from J.L and P.L. indicated that the veteran was 
unable to do every day activities of eating, bathing, 
dressing and caring for himself.  T.M. wrote that he observed 
the veteran on a daily basis as he did his housekeeping 
chores.  T.M. remarked that the veteran waited to take a 
shower until he (T.M.) was in the house because of an 
apprehension about falling.  It was also reported that the 
veteran had constant abdominal pain that seemed to affect his 
mobility.  T. M. reported that he also did the grocery 
shopping for the veteran and described the veteran's daily 
routine as rising from bed and moving to a recliner for most 
of his waking hours.  

P.H.P., a registered nurse, wrote in September 1999 that she 
had known the veteran for approximately three years and had 
observed an inability to perform normal activities of daily 
living. "He is unable to stand or walk unassisted, prepare 
meals, clean his home or bath without assistance."  On 
several occasions, she had assisted the veteran with meal 
preparation and the cleaning of his home.  Ms. P. expressed 
the opinion that the veteran would benefit from the 
assistance of a daily skilled nursing visit.  

K. P. wrote in September 1999 that he had known the veteran 
for approximately five years and had taken meals to the 
veteran, taken the veteran to doctors' appointments, and had 
gone grocery shopping for the veteran.  K.P. noted that the 
veteran required assistance going in and out of his home and 
that his health did not permit him to perform normal daily 
tasks.  

Another J.P. wrote that she had known the veteran for 
approximately four years during which time she had never seen 
the veteran walk more than a few steps or stand more than one 
or two minutes.  J.P. noted that the veteran used a 
wheelchair at home and also had a scooter.  She had 
accompanied him to medical appointments and had also brought 
food to his home.  

The veteran presented testimony at a personal hearing in 
September 1999 as evidenced by a copy of the hearing 
transcript in the claims file.  The veteran described his 
medications and the effects of his disabilities on his daily 
activities.  The veteran testified that he paid people to 
clean his house, do yard work, and shop for groceries for 
him.  As for meals, some people occasionally brought food to 
him or he might drive a short distance to a friend's house 
for dinner.  He indicated that he was unable to fix a meal 
for himself, but thought that if his kitchen were adapted, he 
could probably do so.  

The veteran described his daily activities and how he moved 
from room to room holding onto the walls, chairs and other 
items.  He would carry his coffee from the kitchen to the 
living room.  He was able to wash himself, brush his teeth 
and shave, all of which he did while in the shower which was 
in a tub; however, he reported needing the assistance of a 
friend to get out.

The veteran testified that he wore a removable boot at night 
to keep the swelling down and to prevent the bedcovers from 
rubbing his foot.  He also wore the device when he went out.  
The veteran acknowledged that there was nothing wrong with 
his foot other than as it related to his back.  He claimed 
that the pain sensors in the spine caused the pain in the 
leg, loss of motion of his foot and drop foot.  He testified 
that his car had been adapted so that he could drive it with 
his left foot and that he had purchased a scooter for 
transport outside the house.  To get to his car he walked 
through the kitchen to the attached garage.  The veteran 
indicated that in the case of an emergency he would be able 
to leave the house by himself.  He was able to get into bed 
from a standing position and was able to get out of bed.  If 
he dropped something, he might be able to retrieve the item 
depending on the time of day and the room in which it 
occurred.  He transported his scooter on the back of his car 
and got it there by means of a hoist.  

The veteran was afforded special VA examinations in February 
2000.  The neurological examiner indicated that the claims 
file had been reviewed.  On examination the veteran was noted 
to be in a wheelchair, which he was reluctant to leave.  It 
was noted that he could not jog, bend or squat.  Strength of 
the deltoids, biceps, triceps and finger to thumb movements 
were good in the upper extremities.  The veteran could lift 
himself with his arms.  The right quadriceps was 10 percent 
weak and right anterior tibial muscles were 20 percent weak.  
The hamstrings and bilateral gastrocnemius were good.  The 
right calf was described as swollen slightly.  

The range of motion of the right knee was 80 percent of 
normal.  Reflexes at the biceps, triceps and brachioradialis 
were normal and active.  The examiner noted the knee jerks 
were feeble and ankle jerks were absent.  There was no 
Babinski sign.  Alternating motion was good in the upper 
extremities.  Superficial sensation was good in the four 
extremities.  Traced figures were normal in the upper 
extremities but poor in the right foot.  In addition, 
vibration was poor in the right ankle, but normal in the 
other three extremities.  Joint sense was noted as adequate 
in the feet.

The diagnosis was "[r]ight lower extremity pain for 16 years 
after lumbar surgery with absent ankle jerks bilaterally and 
mild to moderate weakness of the right quadriceps and 
anterior tibial muscles, plus right ankle swelling and 
splotchy sensory loss over the right foot."  

The examiner answered specific questions as follows:

Would amputation be better than his present 
situation?  The answer is no.  Would a 
prosthesis be useful?  The answer is no.  Would 
treatment with ankylosis be of value?  The 
answer is no.  Is there complete paralysis of 
the right lower extremity?  The answer is no.  
Are there problems with trophic circulation?  
The answer is no.

The examiner noted that the veteran was a heavy smoker, which 
contributed to his peripheral nerve damage.

The veteran also had a VA examination of the feet and the 
examiner noted that the claims file was reviewed.  The 
veteran reported such severe daily pain in the right foot 
that he could not bear to touch it.  The pain was described 
as in the skin of the foot.  The veteran also reported that 
the foot would swell if he had it dangling all day.  He 
further indicated that standing and pressure on his foot also 
increased the pain and that he did not actually walk although 
occasionally he would hold onto something to ambulate across 
the room or to the bathroom.  It was reported that he kept 
his right foot covered with a sock and soft shoe to eliminate 
any possible pressure.  The veteran stated that because of 
that disability he needed help with daily living.  On 
examination, the feet were described as normal and nearly 
identical in appearance.  The skin was exquisitely sensitive 
to touch.  The foot and ankles were normally warm.  The 
dorsalis pedis pulse was palpable.  There were no breaks in 
the skin or ulcerations or calluses, and no ankle jerk.  The 
veteran was able to flex and extend his toes bilaterally.  He 
was also able to dangle the foot and had 10 degrees of 
dorsiflexion and 15 degrees of plantar flexion of the right 
foot.  "Against resistance this was estimated to be weakness 
3/5 as compared to the left."  The veteran had no increase 
in pain on squeezing the metatarsals or on palpation over the 
heel or Achilles tendon.  All of the veteran's pain, 
according to the veteran, was in or at the skin, and he 
reported similar pain up the right leg toward the calf area 
to the knee.  With his shoes on he was able to "use the 
examiner...to stand and could stand alone without support."  
He was unable to squat, bend or stoop.  He was not made to 
try to walk due to his pain.  The examiner noted that with 
all, the veteran had very little or no observable muscular 
atrophy or trophic changes in the area examined.  

The diagnosis was painful right foot, severe, without 
ankylosis, without paralysis, without trophic or circulatory 
disturbances, or hyperesthesia, with slight weakness.  In 
response to the question "whether the veteran would be 
equally well served by an amputation stump below the knee 
with use of a suitable prosthetic appliance," the examiner 
opined that "the veteran has not sustained loss of foot by 
any means to the extent that would have the veteran equally 
well served by an amputation stump below the knee with some 
sort of suitable prosthetic appliance.  It is difficult to 
see that the veteran would have any improvement in propulsion 
and/or balance by such a maneuver.  There is no reason found 
other than the veteran's degree of pain over the skin that 
would prevent the veteran from walking on any local condition 
in his foot."  


Legal Criteria

Special monthly compensation is awarded to a veteran based on 
a service-connected disability.  The rate of special monthly 
compensation awarded depends upon the severity of the 
disability and the rating levels are established in 
38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350 (1999).  

Section 1114(k) provides, "if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of . . .one foot" he or she is entitled 
to a special monthly compensation.  Loss of use of a foot 
exists when no effective function remains other than that 
which would be equally well served by an amputation stump 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, in the case of a foot, whether the acts 
of balancing, propulsion, etc., could be accomplished equally 
well by an amputation stump with prosthesis.  In addition, 
loss of use of a foot can be established when any of the 
following regulatory criteria are satisfied: extremely 
unfavorable complete ankylosis of the knee; complete 
ankylosis of two major joints of a lower extremity; 
shortening of a lower extremity by 3 1/2 inches or more; 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop with characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63 (1999).  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8521 (1999), complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3).

Section 1114(l) provides, "if the veteran, as the result of 
service-connected disability, . . . is permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance," he is entitled to special monthly compensation.  
The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
§ 3.352(a).  The criteria for determining whether a veteran 
is permanently bedridden are contained in § 3.352(a).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (1999).

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (1999).

The special monthly compensation provided by 38 U.S.C.A. § 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and: (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i) (1999).

Analysis    

The law that provides for special monthly compensation for 
loss or loss of use of a foot and for aid and attendance or 
housebound benefits is among the sections that provide the 
rates of VA disability compensation generally.  38 U.S.C.A. § 
1114.  Thus, the Board construes this claim as for an 
increased rating.  Consequently, the veteran's evidentiary 
assertion that he qualifies for either benefit is sufficient 
evidence to well ground the claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (the claimant's 
allegation of increase in disability is sufficient evidence 
to well ground the claim).  Since the veteran's claim is well 
grounded, VA has a duty to assist him in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103 (1999).  In this case, he has been afforded VA 
examinations, and there is no indication of additional 
available records that the RO failed to obtain.  Therefore, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

At the outset it must be noted that the veteran has 
repeatedly complained of and been treated for abdominal 
complaints.  However, service connection has not been granted 
for a gastrointestinal/abdominal disorder so any associated 
pain or limitation of function may not be considered in 
deciding his pending claim.  The record reflects the 
veteran's complaints in detail and it includes several lay 
statements that he submitted at his hearing, along with VA 
outpatient treatment records and the reports of VA 
examinations.  In deciding his claim, all of the evidence 
must be considered.  

The statements the veteran submitted at the hearing indicate 
that he receives assistance, both paid and volunteer, with 
the cleaning of his house, yard work and preparation of 
meals.  The joint statement from J.L. and P.L. indicates that 
the veteran was unable to perform activities of daily living 
to include eating, bathing, dressing and caring for himself.  
This statement, however, is contradicted by the veteran's own 
testimony that he would be able to prepare his own meals if 
his kitchen were adapted and that he was able to wash 
himself, brush his teeth and shave.  A statement by P.H.P. 
indicates that the veteran was unable to stand or walk 
unassisted and J.P. remarked that she had never seen the 
veteran walk more than a few steps or stand for more than 
moments.  These statements, however, are contradicted by the 
clinical evidence and the veteran's testimony.  Outpatient 
records note that in late 1997 the veteran walked to the 
clinic and also presented for treatment without his scooter 
or cane.  In addition, the veteran testified that he could 
walk from room to room in his house, while holding on to 
things, and could walk from his house to his garage.  
Although P.H.P. stated that she is a nurse, her statement 
must be considered in light of all evidence of record and is 
not entitled to greater weight than the veteran's actual 
medical records or the reports of VA examinations written by 
physicians who conducted special comprehensive examinations.  

The relevant inquiry concerning a special monthly 
compensation award due to loss of use of a foot is not 
whether amputation is warranted but whether the appellant has 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2), § 4.63; 
Tucker v. West, 11 VA 369 (1998).  This is essentially a 
medical question.  

The Board notes that the VA examiner in March 1998, while 
noting that the veteran's right foot was not impaired, 
described that he had loss of use of the right lower 
extremity including his foot, attributed to the severity of 
the pain secondary to the service-connected back condition 
for which the maximum schedular rating of 60 percent has been 
assigned.  In part to clarify that notation, the veteran was 
afforded additional VA examinations.  As shown by the report 
of the February 2000 neurology examination, the examiner 
addressed the criteria for determining loss of use of a foot 
and concluded that amputation would not be better than the 
veteran's current situation and a prosthesis would not be 
useful, and that there was no complete paralysis and no 
trophic/circulatory changes of the right lower extremity.  
Although the examiner also stated that "treatment with 
ankylosis" would not be of value, whereas question to be 
answered is whether the veteran has ankylosis, it is clear 
from the medical evidence that the veteran does not have 
ankylosis of the right lower extremity as 80 percent of 
normal knee motion was noted and the foot examination of the 
same day revealed that the ankle could be plantar flexed to 
15 degrees and dorsiflexed to 10 degrees.   The veteran was 
also afforded a special foot examination, at which his right 
foot was assessed as normal and nearly identical in 
appearance to the left foot.  His right ankle could be 
plantar flexed and dorsiflexed and his toes could be flexed 
and extended.  Despite the veteran's well documented 
complaints of exquisite sensitivity to any pressure to the 
right foot, there was no increased pain on squeezing the 
metatarsals or palpating the area of the heel or Achilles 
tendon and the examiner specifically commented that the 
veteran had very little or no observable muscle atrophy or 
trophic changes as indicia of disuse.   

The examiner who performed the foot examination commented 
that the veteran had not sustained loss of (use of) his foot 
to the extent that he would be equally well served by an 
amputation stump with prosthesis.  The examiner also 
indicated that the veteran's propulsion and balance were as 
good as they would be with an amputation and prosthesis.  The 
examiner clearly indicated that the veteran has effective 
function remaining in his right foot to walk and that it is 
the pain over the skin, attributable to the service-connected 
back disability, that limits his walking, not the effective 
function of the right foot.  Thus, the competent and 
probative evidence shows the veteran would not be better 
served by amputation and prosthesis of right lower extremity 
as his current function exceeds that that would be obtained 
by use of a prosthetic.  Therefore, entitlement to special 
monthly compensation based on loss of use of a foot is not 
warranted.  

With regard to entitlement to special monthly compensation 
based on the need for aid and attendance, the veteran clearly 
is not bedridden nor is he shown to be so nearly helpless as 
to require the regular assistance of another person in order 
to perform the basic functions of daily living.  While he may 
need help getting out of a tub, he is able to dress himself, 
keep himself clean, feed himself, attend to the needs of 
nature and protect himself from the hazards of his 
environment.  The fact that he may not be able to do yard or 
housework does not establish entitlement to aid and 
attendance benefits.  In regard to preparing meals, it was 
noted in 1998 March that he used a wheelchair when cooking 
his meals.  Thus, while several individuals have reported 
providing the veteran assistance in certain functions, the 
preponderance of the evidence shows that the veteran is not 
so helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.  Accordingly, entitlement 
to special monthly compensation based on the need for aid and 
attendance is denied.   

The veteran meets the requirement for a 100 percent rating 
for special monthly compensation at the housebound rate by 
virtue of his total rating for compensation purposes based on 
individual unemployability based on the postoperative 
residuals of herniated nucleus pulposus of the lumbosacral 
spine with radiculopathy.  As such, an award of special 
monthly compensation at the housebound rate would have to be 
predicated on the individual unemployability rating and a 
determination that the veteran is permanently housebound due 
to his service-connected disabilities.  

A conclusion that a veteran is permanently housebound is 
based on a finding that the single total disability, by 
itself, or in combination with other service-connected 
disabilities, permanently confines the veteran to his/her 
place of residence and the immediate premises or, if the 
veteran is institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout the veteran's lifetime.  

Although the veteran is in receipt of a total rating, the 
evidence in this case clearly and expressly controverts any 
claim that the veteran is permanently housebound.  The 
evidence does not show that he is substantially confined to 
his dwelling and immediate premises due to disability.  In 
fact the veteran has a car which he is able to drive and he 
goes out to appointments and to visit friends and family.  
The evidence shows that he is able to venture from his home 
and the immediate premises at will.  Accordingly, it is 
concluded that the veteran is not entitled to special monthly 
compensation by reason of having a single service-connected 
disability rated 100 percent disabling under the Schedule, 
and being permanently housebound. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for special monthly compensation based on loss of use 
of the right foot, on the need for regular aid and attendance 
or on housebound status must be denied.  38 U.S.C.A. § 
5107(b).  This decision does not preclude the veteran from 
filing another claim in the future should symptoms increase 
in severity.  Finally, the Board notes the argument that the 
examining physicians' responses to questions posed to them 
were vague and subject to interpretation supporting loss of 
use of the right lower extremity.  However, the Board finds 
that the responses were not vague or equivocal and that they 
adequately addressed the questions asked, as reflected by the 
relevant facts reported above.  


ORDER

Special monthly compensation due to loss of use of the right 
foot is denied.

Special monthly compensation on account of the need for the 
regular aid and attendance of another person or at the 
housebound rate is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

